      Case 4:19-cr-00232 Document 31 Filed on 09/09/19 in TXSD Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA                       §

V.                                             §   CASE NO. 4:19-CR-00232-1

RICHARD GARZA                                  §


                       DEFENDANT’S UNOPPOSED MOTION TO TRAVEL
                       BEYOND THE SOUTHERN DISTRICT OF TEXAS


TO THE HONORABLE JUDGE OF SAID COURT:

     COMES NOW Defendant Richard Garza, by and through his attorney of record,

E. Matthew Leeper, III, and respectfully moves this Honorable Court to grant Defendant’s travel

for the following reasons to wit:

                                             I.
     Mr. Richard Garza wishes to travel to the Nevada for his birthday with friends and family.

The dates of travel would be Thursday, September 12th to Tuesday, September 17th, 2019. If this

motion is granted, Mr. Garza plans to leave Houston on September 12th and return to the

Houston area in the late afternoon hours on September 17th, 2019.
!     !       !        !       !     !
!     !       !        !       !     !       II.
     Defense counsel has consulted with AUSA Quincy Ollison via electronic mail and

he has no objection to the requested travel. Additionally, USPO Tyson Gage has been

notified and he has no objection.


       For the foregoing reason, Defendant respectfully prays that this Honorable Court grant

his request to travel to Seattle, Washington, on the aforementioned dates.
      Case 4:19-cr-00232 Document 31 Filed on 09/09/19 in TXSD Page 2 of 2



                                                 Respectfully submitted,
                                                 E.Matthew Leeper, III
                                                 E.Matthew Leeper, III
                                                 OBA #31622
                                                 5225 Katy Fwy. Suite 305
                                                 Houston, TX 77007
                                                 Phone No. (713) 228-6141




!    !       !       !
!    !       !       !       !   CERTIFICATE OF CONFERENCE

     I certify that I consulted with AUSA Quincy Ollison on September 9th, 2019 and he is

unopposed to this Motion to Travel.


                                           /s/ Emmett Matthew Leeper, III
                                           Emmett Matthew Leeper, III




!        !       !       !       CERTIFICATE OF SERVICE

         I, E. Matthew Leeper, III, hereby certify that on this 9th day of September, 2019, I

provided a true and correct copy of Defendant’s Motion to Travel beyond the Southern District

of Texas by electronic filing to Assistant United States Attorney Quincy Ollison.




                                           /s/ E. Matthew Leeper, III
                                           E. Matthew Leeper, III
